Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al. (US PG PUB 20200244605), hereinafter "Nagaraja", in views of Carbonell et al. (US PG PUB 20180336972), hereinafter "Carbonell".
Regarding Claim 1, Nagaraja discloses:
A method of accessing a provider directory using messages, natural language processing, and a provider determination system (i.e. system/method for determining and accessing a list of services/providers, e.g. “Clinical Care”, “Mental Health”, “Dental Care”, etc. [i.e. a provider directory], by identifying letters, words/phrases [i.e. natural language processing] included in the user’s input) (Fig. 1A, 622 – Fig. 6B, ¶ 0033, ¶ 0036 and ¶ 0038), comprising: 
receiving, from a client device, a message requesting information for a provider within a user's provider network (i.e. method/system may receive, from a user [i.e. client device], one or more input sequences, e.g. “# doc”, “# sore throat”, etc. [i.e. a message], requesting information for a medical service [i.e. a provider] within a platform 106 including a plurality of services/providers affiliated with the user [i.e. within a user's provider network]) (Fig. 1A, 622 – Fig. 6B, ¶ 0033, ¶ 0036, ¶ 0038 and ¶ 0154); and
analyzing the message via natural language processing to determine a meaning of the message (i.e. the method/system may analyze, based on natural language processing, the user’s input sequence [i.e. the message] to determine a meaning of the user’s input; For example, the method/system may determine that “# doc” and “# consult” can both designate [i.e. mean] a request for a clinical or medical service [i.e. a meaning of the message]) (¶ 0039).
However, Nagaraja does not explicitly disclose:
based on the determined meaning, matching the message with a communication category of the provider determination system; 
identifying queries based on query parameters identified in the determined meaning of the message and the matched communication category;
submitting the queries to a provider database to identify one or more providers that match the identified query parameters; and
providing information related to the one or more providers to the client device.
On the other hand, in the same field of endeavor, Carbonell teaches:
analyzing the message via natural language processing to determine a meaning of the message (i.e. method/system may analyze, via natural language processing, one or more natural language commands, e.g. “I tore my ACL” and “Yes. Please prioritize cases by quality price, time and location” [i.e. the message], inputted by the patient to determine the scope of the command [i.e. the message]; For example, the method/system may determine whether the natural language command [i.e. the message] is directed toward querying the records maintained by the system [i.e. a meaning of the message] or contributing additional records to the system [i.e. a meaning of the message]) (Abstract, 407b – Fig. 6, 1009 & 1011 – Fig. 10, ¶ 0061 and ¶ 0114); 
based on the determined meaning, matching the message with a communication category of the provider determination system (i.e. based on the determined meaning [i.e. whether it is directed toward querying the records or contributing additional records], the method/system may match the command [i.e. the message] to query type 1013 [i.e. a communication category] or Upload type 1029 [i.e. a communication category] of the analytics processing system 301 [i.e. the provider determination system]) (301 -  Fig. 3, 1011, 1013 & 1029 – Fig. 10 and ¶ 0114 - 0115); 
identifying queries based on query parameters identified in the determined meaning of the message and the matched communication category (i.e. based on the natural language input criteria [i.e. query parameters] identified in the command/message directed toward querying the records [i.e. the determined meaning of the message] which is matched to the query type 1013 [i.e. the matched communication category], the method/system may identify queries for records that match or closely match the search criteria) (¶ 0115); 
submitting the queries to a provider database to identify one or more providers that match the identified query parameters (i.e. the record management data store 325 [i.e. provider database] may be queried [i.e. submitting the queries] to identify search results that match conditions/criteria specified by the patient [i.e. the identified query parameters], wherein the search results include one or more providers, e.g. Dr. McCaskey, Dr. Kasick, etc.) (325 – Fig. 3, Fig. 7, ¶ 0086, ¶ 0106 – 0107 and ¶ 0115 - 0116); and 
providing information related to the one or more providers to the client device (i.e. the method/system may provide insurance coverage, e.g. 100%, 90%, etc., and matching scores, e.g. 0.95, 0.85, [i.e. information] related to the one or more providers, e.g. Dr. McCaskey, Dr. Kasick) (Fig. 7, ¶ 0107 and ¶ 0115 - 0116).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Nagaraja to include the feature for, based on the determined meaning, matching the message with a communication category of the provider determination system; identifying queries based on query parameters identified in the determined meaning of the message and the matched communication category; submitting the queries to a provider database to identify one or more providers that match the identified query parameters; and providing information related to the one or more providers to the client device as taught by Carbonell in order to provide a list of relevant medical providers/services to user based on the user defined criteria such as insurance coverage, price and location of the providers/services (Fig. 7, ¶ 0107 and ¶ 0115 - 0116).





Regarding Claim 2, Nagaraja and Carbonell disclose, in particular Nagaraja teaches:
wherein receiving the message comprises receiving at least one of an SMS message, an audio message, a video message, an email message, or a messenger message (i.e. the user may send the messages, e.g. text, audio, video, etc.) (¶ 0035).

Regarding Claim 3, Nagaraja and Carbonell disclose, in particular Nagaraja teaches:
wherein receiving the message comprises receiving the inquiry message at a third-party system and then, subsequently receiving the message from the third-party system at the provider determination system (i.e. inquiry messages, e.g. “# doc”, may be sent via third party messaging services, e.g. SMS, WeChat, etc. [i.e. messaging service / third party system receives the inquiry messages, and the third party system forwards the inquiry messages to the provider determination system]) (¶ 0060).

Regarding Claim 10, Nagaraja and Carbonell disclose, in particular Nagaraja teaches:
wherein analyzing the message via the natural language processing system comprises analyzing the inquiry message via a natural language process comprising at least one machine learning technique (i.e. the inquiry messages are analyzed by Chatbot service [i.e. analyzing the inquiry message via a natural language process comprising at least one machine learning technique]) (¶ 0038).


Regarding Claim 11, Nagaraja and Carbonell disclose, in particular Nagaraja teaches:
identifying the user's provider network based on one of a unique identifier of a user or a provider determination system identifier to which the message is sent (i.e. membership status for accessing specific services [i.e. the user’s provider network] is identified based on the user’s biometrical information, messaging app account, email account, social media account, etc. [i.e. a unique identifier of a user]) (Fig. 2B-2, ¶ 0035 and ¶ 0041).



Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja in views of Carbonell as applied to claim 1 above, and further in view of Zielinski (US PG PUB 20140288951), hereinafter "Zielinski".
Regarding Claim 4, Nagaraja and Carbonell disclose all the features with respect to Claim 1 described above.
However, the combination of Nagaraja and Carbonell does not explicitly disclose:
in response to receiving the inquiry message, generating a request for location information; and sending request for location information to client device.
On the other hand, in the same field of endeavor, Zielinski teaches:
in response to receiving the inquiry message, generating a request for location information; and sending request for location information to client device (i.e. in response to receiving indication/message that the user would like to research/inquire healthcare providers or healthcare organizations [i.e. in response to receiving the inquiry message], the system may ask [i.e. generating a request and sending the request] the user [i.e. to client device] to enter location [i.e. location information] and organization type 209) (202, 204 & 209 - Fig. 2a and ¶ 0042 – 0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Nagaraja and Carbonell to include the feature for, in response to receiving the inquiry message, generating a request for location information; and sending request for location information to client device as taught by Zielinski so that providers inquired by the user may be searched and listed based on the user provided location information) (202, 204 & 209 - Fig. 2a and ¶ 0042 – 0044).


Regarding Claim 5, Nagaraja, Carbonell and Zielinski disclose, in particular Zielinski teaches:
receiving, from the client device, a location response message (i.e. user [i.e. via the client device] may specify/send criteria including location [i.e. a location response message]) (¶ 0043 - 0044); 
identifying a location indicated in the location response message as a query parameter (i.e. the system may identify the location specified by the user [i.e. a location indicated in the location response message] as search/query criteria [i.e. query parameter]) (¶ 0044); and 
determining whether a location identified by the location response message is currently supported by a provider determination system (i.e. the system may determine whether the criteria, e.g. a location, specified by the user [i.e. a location identified by the location response message] results in returning a list of healthcare organizations [i.e. determining whether healthcare organizations are available for the specified location; In other words, determining whether providers are supported by the system for the specified location]) (¶ 0044).
The motivation to combine the references is similar to that of claim 4.


Regarding Claim 6, Nagaraja, Carbonell and Zielinski disclose, in particular Zielinski teaches:
in response to determining that the location is currently supported by the provider determination system, generating a provider type request (i.e. in response to determination that providers are available for the specified location [i.e. determining that the location is currently supported by the provider determination system], the system may generate provider options, e.g. By Gender, etc. [provider type], for the user to specify [i.e. the provider type request] in order to further refine the results) (Fig. 2d and ¶ 0053); and 
sending the provider type request to the client device (i.e. the provider options for the user to specify [i.e. the provider type request] may be displayed on the user device)(¶ 0053  0054).
The motivation to combine the references is similar to that of claim 4.


Regarding Claim 7, Nagaraja, Carbonell and Zielinski disclose, in particular Zielinski teaches:
receiving, from the client device, a provider type response message (i.e. the user may specify location 132 and specialty [i.e. a provider type response message]) (132 & 134 – Fig. 1b, 211 – Fig. 2a, Fig. 2c, ¶ 0043 and ¶ 0052); 
identifying a provider type indicated in the provider type response message as a query parameter (i.e. in response to receiving the location and specialty specified by the user, the system may determine whether there are providers that satisfy the search criteria [i.e. query parameter] specified by the user, e.g. location and specialty [i.e. a provider type indicated in the provider type response message]) (132 & 134 – Fig. 1b, 211 – Fig. 2a, Fig. 2c, ¶ 0043 and ¶ 0052); and 
determining, via one or more queries of the provider database, whether there are providers within the user's provider network that match both the location identified in the location response message and a provider type identified in the provide type response message (i.e. in response to identifying that there are providers that satisfy the search criteria specified by the user, e.g. location 132 [i.e. the location identified in the location response message] and specialty [i.e. the provider type identified in the provide type response message], the system may generate a result web page 240 [i.e. a provider list message] providing healthcare provider results, and the result web page 240 may be displayed on the user’s device [i.e. providing the provider list message to the client device]) (Fig. 2c, Fig. 2f, ¶ 0052 and ¶ 0059).
The motivation to combine the references is similar to that of claim 4.

Regarding Claim 8, Nagaraja, Carbonell and Zielinski disclose, in particular Zielinski teaches:
in response to identifying one or more providers that match both the location identified in the location response message and the provider type identified in the provide type response message, generating a provider list message (i.e. in response to identifying that there are providers that satisfy the search criteria specified by the user, e.g. location 132 [i.e. the location identified in the location response message] and specialty [i.e. the provider type identified in the provide type response message], the system may generate a result web page 240 [i.e. a provider list message] providing healthcare provider results, and the result web page 240 may be displayed on the user’s device [i.e. providing the provider list message to the client device]) (Fig. 2c, Fig. 2f, ¶ 0052 and ¶ 0059); 
sending the provider list message to the client device (i.e. the result web page 240 may be displayed on the user’s device [i.e. sending the provider list message to the client device]) (Fig. 2c, Fig. 2f, ¶ 0052 and ¶ 0059); 
receiving, from the client device, a provider selection response message selecting a provider from the provider list message (i.e. the system may receive, from the user device, a signal/message indicating that the user made selection to view profile 244 [i.e. a provider selection response message] of a provider from the search results list web page [i.e. a provider selection response message]) (244 – Fig. 2c, 264 – Fig. 2f, ¶ 0052 and ¶ 0059); 
in response to receiving the provider selection response message, generating a provider information message including information related to the selected provider (i.e. in response to receiving the signal/message indicating that the user made selection to view profile 244 [i.e. a provider selection response message], profile page 330 [i.e. provider information message] including information related to the selected provider may be generated) (Fig. 3b and ¶ 0067); and 
sending the provider information message to the client device (i.e. profile page 330 [i.e. the provider information message] may be displayed on the user device) (Fig. 3b and ¶ 0067).
The motivation to combine the references is similar to that of claim 4.


Regarding Claim 9, Nagaraja, Carbonell and Zielinski disclose, in particular Zielinski teaches:
wherein determining whether there are providers within a user's provider network that match the location identified in the location response message comprises determining whether there are providers within a radius of one of five, ten, twenty-five, fifty, or one hundred miles from the location (i.e. the system may determine whether there are providers with 5 miles of the location identified by the user) (132 - Fig. 1b).
The motivation to combine the references is similar to that of claim 4.




Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zielinski in views of Hudson et al. (US PG PUB 20100145723), hereinafter "Hudson".
Regarding Claim 16, Zielinski discloses:
A non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor (i.e. computer readable storage devices or tangible computer readable media storing instructions executable by one or more processors) (Fig. 7 and ¶ 0094), 
cause the at least one processor to perform steps comprising: 
receiving, from a client device, an inquiry message requesting information for a provider within a user's provider network (i.e. the system, e.g. web server 104, may receive, from user device [i.e. client device], selection/indication [i.e. a message; Note that indication/signal regarding the user’s selection, e.g. healthcare provider or healthcare organization information, is sent to the web server thus the indication/signal regarding the user’s selection is a message] to research/inquire healthcare provider or healthcare organization information 102 [i.e. an inquiry message requesting information for a provider] on the company website that connects patients [i.e. users] with healthcare providers [i.e. company website is a user's provider network]) (Abstract, Fig. 1b, 202 – Fig. 2a, ¶ 0035 - 0036 and ¶ 0042); 
in response to receiving the inquiry message, providing a request for location information and a provider type request to the client device (i.e. in response to receiving the indication/signal regarding the user’s selection to research/inquire healthcare provider [i.e. the inquiry message], the user [i.e. the client device] may be asked/requested to specify search criteria, e.g. location [i.e. [i.e. a request for location information] and provider specialty 206 [i.e. a provider type request]) (203 & 206 – Fig. 2a and ¶ 0043); 
in response to receiving a location response message and a provider type response message, determining whether there are providers within the user's provider network that match both a location identified in the location response message and a provider type identified in the provide type response message (i.e. the user may specify location 132 [i.e. a location response message] and specialty [i.e. a provider type response message]; in response to receiving the location and specialty specified by the user [i.e. a location response message and a provider type response message], the system may determine whether there are providers that satisfy the search criteria specified by the user, e.g. location 132 [i.e. a location identified in the location response message] and specialty [i.e. a provider type identified in the provide type response message], within the database 101 associated with company website [i.e. the user's provider network]) (132 & 134 – Fig. 1b, 211 – Fig. 2a, Fig. 2c, ¶ 0043 and ¶ 0052); 
in response to identifying one or more providers that match both the location identified in the location response message and the provider type identified in the provide type response message, generating a provider list message and providing the provider list message to the client device (i.e. in response to identifying that there are providers that satisfy the search criteria specified by the user, e.g. location 132 [i.e. the location identified in the location response message] and specialty [i.e. the provider type identified in the provide type response message], the system may generate a result web page 240 [i.e. a provider list message] providing healthcare provider results, and the result web page 240 may be displayed on the user’s device [i.e. providing the provider list message to the client device]) (Fig. 2c, Fig. 2f, ¶ 0052 and ¶ 0059).
However, Zielinski does not explicitly disclose:
in response to receiving a provider selection message selecting a provider from the provider list message, generating a provider information message including information related to the selected provider and an option to initiate an action in related to the selected provider; 
providing the provider information message to the client device; receiving an indication from the client device to initiate the action related to the selected provider; and
 initiating the action related to the selected provider.
On the other hand, in the same field of endeavor, Hudson teaches:
in response to receiving a provider selection message selecting a provider from the provider list message, generating a provider information message including information related to the selected provider and an option to initiate an action in related to the selected provider (i.e. in response to receiving a signal/indication [i.e. message] of selecting a provider from the provider list 82 [i.e. a provider selection message selecting a provider from the provider list message], the system may generate  provider information screen 84 [i.e. a provider information message] including information, e.g. contact information, information video, etc., related to the selected provider, and links [i.e. an option], e.g. Get Map Directions, Watch Videos, cost negotiation etc., to initiate one or more actions such as getting map direction, watching video about the selected provider, negotiating a bill from the selected provider, etc. [i.e. an action in related to the selected provider]) (Fig. 9, Fig. 10, Fig. 11 and ¶ 0042); 
providing the provider information message to the client device (i.e. provider information screen 84 [i.e. the provider information message] may be displayed on the client device) (Fig. 9, Fig. 10, Fig. 11 and ¶ 0042); 
receiving an indication from the client device to initiate the action related to the selected provider (i.e. the system may receive, from the user device [i.e. the client device], an indication of selecting a link to a series of videos regarding the selected provider [i.e. initiate the action related to the selected provider]) (Fig. 10, Fig. 12, and ¶ 0042); and
 initiating the action related to the selected provider (i.e. the video 130 presenting information about the selected provider may be played [i.e. initiating the action related to the selected provider] in response to selecting the link) (Fig. 10, Fig. 12, and ¶ 0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer readable medium of Zielinski to include the feature for, in response to receiving a provider selection message selecting a provider from the provider list message, generating a provider information message including information related to the selected provider and an option to initiate an action in related to the selected provider; providing the provider information message to the client device; receiving an indication from the client device to initiate the action related to the selected provider; and  initiating the action related to the selected provider as taught by Hudson so that the user may access the information regarding a particular provider by selecting the provider from the list (Fig. 10, Fig. 12, and ¶ 0042).




Regarding Claim 17, Zielinski and Hudson disclose, in particular Hudson teaches:
wherein initiating the action related to the selected provider comprises at least one of initiating a telephone call with the selected provider, initiating a communication session with the selected provider, scheduling an appointment with the selected provider, or forwarding the provider information message to another client device (i.e. provider information screen may include a telephone number corresponding to the selected physician [i.e. the selected provider] and a call link 110 with which the telephone network 22 of the mobile device may be activated to place the call directly to the physician [i.e. wherein initiating the action related to the selected provider comprises at least one of initiating a telephone call with the selected provider]) (Fig. 21 and ¶ 0046).
The motivation to combine the references is similar to that of claim 16.


Regarding Claim 18, Zielinski and Hudson disclose, in particular Zielinski teaches:
wherein providing a request for location information and a provider type request comprises generating the request for location information and the provider type request to match a communication type of the inquiry message (i.e. the user may be asked/requested to specify search criteria, e.g. location [i.e. a request for location information] and provider specialty 206 [i.e. a provider type request] via web interface, wherein indication/signal regarding the user’s selection to research/inquire healthcare provider or healthcare organization information 102 [i.e. an inquiry message requesting information for a provider] was also sent via web interface [i.e. generating the request for location information and the provider type request to match a communication type of the inquiry message]) (Fig. 1b, 203 & 206 – Fig. 2a and ¶ 0042 - 0043).


Regarding Claim 19, Zielinski and Hudson disclose, in particular Zielinski teaches:
wherein providing a request for location information and a provider type request comprises generating the request for location information and the provider type request via a natural language generation system (i.e. the user may be asked/requested to specify search criteria, e.g. location [i.e. a request for location information] and provider specialty 206 [i.e. a provider type request] via web interface; For example, the company website may generate requests in text format, e.g. “Enter Your Location” and “Search For a Doctor By Specialty” [i.e. via a natural language generation system]) (Fig. 1b, 203 & 206 – Fig. 2a and ¶ 0042 - 0043).



Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zielinski in views of Hudson as applied to claim 16 above, and further in view of Nagaraja.
Regarding Claim 20, Zielinski and Hudson disclose all the features with respect to Claim 16 as described above.
However, the combination of Zielinski and Hudson does not explicitly disclose:
wherein receiving the inquiry message comprises receiving at least one of an SMS message, an audio message, a video message, an email message, or a messenger message.
On the other hand, in the same field of endeavor, Nagaraja teaches:
wherein receiving the inquiry message comprises receiving at least one of an SMS message, an audio message, a video message, an email message, or a messenger message (i.e. method/system may receive one or more messages, e.g. “# doc”, “# sore throat”, etc., requesting information for a medical service [i.e. the inquiry message], wherein the message may be in SMS, audio, video, etc.) (Fig. 6B, ¶ 0035 – 0036 and ¶ 0060).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer readable medium of Zielinski and Hudson to include the feature wherein receiving the inquiry message comprises receiving at least one of an SMS message, an audio message, a video message, an email message, or a messenger message as taught by Nagaraja so that the system may be configured to receive the user inquiry via a variety of  widely available messaging formats (¶ 0060).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451